



COURT OF APPEAL FOR ONTARIO

CITATION: Korea Data
    Systems (USA), Inc. v. Aamazing Technologies Inc. (Ajay Amazing Technologies
    Inc.), 2014 ONCA 863

DATE: 20141202

DOCKET: M43880, M43941, M44009,

M44015 and M44059 (C55916)

Watt, Tulloch and Benotto JJ.A.

BETWEEN

Korea Data Systems (USA), Inc.

Plaintiff (Appellant)

and

Aamazing Technologies Inc. carrying on business
    as Ajay Amazing Technologies Inc.,
Jay Chiang, a.k.a. Jay
    Tien Chiang a.k.a. Tienchieh Chiang
, Julius Chiang and Christina Chiang
    a.k.a. Christian Chiang a.k.a. Suh Mei Tasi, a.k.a. Suh Mei Tsai a.k.a.
    Christina Suh Mei Tsai, a.k.a. Suh Mei Tasi Chiang, a.k.a. Christina Suh-Mei
    Chiang a.k.a. Suh-Mei Chiang, and Dong Liang a.k.a. Tung Liang

Defendants (
Respondents in Appeal
)

AND BETWEEN:

Mendlowitz &
    Associates Inc. in its capacity as Trustee in bankruptcy of Jay Tien Chiang,
    and
Korea Data Systems (USA), Inc.

Plaintiffs (
Appellant
)

and

Jay
    Tien Chiang, a.k.a. Jay Chiang, a.k.a. Tienchieh Chiang, Christina Chiang, also
    known as Suh Mei Tasi, a.k.a. Christian Chiang a.k.a. Suh Mei Tsai, a.k.a.
    Christina Suh Mei Tsai, a.k.a. Suh Mei Tasi Chiang, a.k.a. Christina Suh-Mei
    Chiang a.k.a. Suh-Mei Chiang
, Chun Chun Wu, Jie Chu Wu, Chen Cheng-Yueh
    Tsai, Yu Chang Chiang also known as Y.C. Chiang, En Fu Chiang, Brenda Chang,
    Samson Chang, David Cheng, Everview Inc., 961266 Ontario Inc., 1204360 Ontario
    Inc., 1243723 Ontario Inc., Aamazing Technologies Inc., Wen Wang Chiang a.k.a.
    Wen Chiang a.k.a. Wen Wang, Crystalview Technology Corp., E.C. Holdings Ltd.,
    Telepower International (Canada), Inc., Best Buy Electronics Inc., Su Feng Tsai
    a.k.a. Tsai Su Feng, Tsai Zheng Li, Tsai Zheng Ying, Asia Pacific Gateway
    (H.K.) Ltd., Century Group Holdings Ltd., Albany Investments Ltd., Mei Huang,
    Winner International Group Limited, Huang Chi Lung, Min Huang, Wainwright
    Ventures Ltd., New Global Investment Limited and Floratino Limited

Defendants (
Respondents in Appeal
)

Scott Hutchison, for the moving party Korea Data Systems
    (USA), Inc. on M44059

Hilary Book, for the moving party Christina Chiang on
    M43941 and M44015

Catherine Francis and Mark A. Freake, for the moving
    party Mendlowitz & Associates Inc. on M43880

J.T. Curry and K.M. Pentney, for moving party Jay Chiang
    on M44009

Heard: August 25, 2014

On motion for directions on the appeal from the order of Associate
    Chief Justice Frank N. Marrocco of the Superior Court of Justice, dated July 9,
    2012.

COSTS ENDORSEMENT

[1]

The appellant Korea Data Systems (USA) was successful on the motion
    heard by this Court on August 25, 2014.

[2]

The issues in the motion were complex and the history was extensive.

[3]

The appellant is awarded costs fixed in the amount of $25,000 -
    inclusive of disbursements and applicable taxes  to be paid jointly by the
    Trustee and Christina Chiang.

David Watt J.A.

M.
    Tulloch J.A.

M.L. Benotto
    J.A.


